Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 is new and recites “which has a difference in YI values (ΔYI) of less than 6.8”. Written support for the limitation is not found within the specification as originally filed. While Applicant refers to Table 2, the values reported only range from 5.1 to 6.8. There is insufficient evidence of record that Applicant was in possession of the entirety of the “less than 6.8” range claimed. Therefore, claim 10 does not comply with the written description requirement.
Claim 11 recites “wherein the phosphorus-containing stabilizer (C) is a diphosphate compound”. Written support for the new “diphosphite compound” genus is not found within the specification as originally filed. Rather, the specification only describes diphosphites of Formula (2) at Pages 36-37 and “tetrakis(2,4-di-tertbutylphenyl)-4,4’-biphenylene-diphosphite” at Page 35. The described species are insufficient to represent the entire “diphosphite compound” genus claimed, which encompasses innumerable diphosphites without a pentaerythritol-like structure or those that are not tetrakis(2,4-di-tertbutylphenyl)-4,4’-biphenylene-diphosphite (e.g. aliphatic diphosphites, bisphenol diphosphites). Since there is insufficient evidence of record Applicant was in possession of the subject matter claimed, claim 11 fails to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “which has a difference in YI values (ΔYI) of less than 6.8, wherein the optical component has a long light path length”. The scope of the claim is indefinite. The “long light path length” is a relative term that renders the scope of the claim unclear. Neither the claims, nor the specification indicate what lengths are considered to be “long” versus “non-long”. Moreover, since the observed YI changes with the path length being used, the ΔYI for an identical polycarbonate sample would change with varying path lengths. This issue can be resolved by defining the path length as 300 mm (see ¶ 104 of the specification). 
Claim Rejections - 35 USC § 103
Claims 1, 3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii (US 2020/0010670 A1).
Torii has an effective filing date of 2/1/2017, corresponding with Japanese application 2017-016647. Therefore, Torii
Regarding Claims 1, 3, and 5-9, Torii teaches polycarbonate resin compositions (Abstract) for creating molded optical articles (¶ 114-116) and describes embodiments in Examples 3 and 9 comprising 100 pbw polycarbonate, 0.1 or 0.2 pbw Irgafos 168 (phosphorus-containing stabilizer) and either 0.6 pbw of 40:60 (2-methyl)ethylene glycol:tetramethylene glycol copolymer with a weight average molecular weight of 2,000 or 0.6 pbw of a 50:50 ethylene glycol:tetramethylene glycol copolymer with a weight average molecular weight of 1,800 (¶ 119-130; Table 1). Such embodiments differ from the subject matter claimed in that the compositions do not comprise all of the (2-methyl)ethylene glycol, ethylene glyocol, and tetramethylene glycol residues. 
However, Torii teaches with respect to the polyalkylene glycol that preferably one or more kinds selected from polyoxyethylene glycol-polyoxytetramethylene glycol and polyoxypropylene glycol-polyoxytetramethylene glycol can be used (¶ 67; emphasis added). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize combinations of Torii’s (2-methyl)ethylene glycol:tetramethylene glycol copolymer and ethylene glycol:tetramethylene glycol copolymer, thereby predictably affording workable molding compositions suitable for creating optical molded articles (Abstract; ¶ 67, 114-116). Using such combinations is seen to imply molar ratios that overlap what is claimed since using combinations of copolymers would result in 50-60 mol% tetramethylene glycol, less than 50 mol% ethylene glycol, and less than 40 mol% (2-methyl)ethylene glycol (assuming the monomer ratios reported by Torii are by mole). It is noted that even if the values reported by Torii are by weight, the ranges implied by mixtures of polymers would neverthess overlap (60:40 wt/wt butylene glycol:proplyene 
Regarding Claim 10, Torii teaches ΔYI values, albeit using a short pathlength (3.2 mm) (¶ 110; Table 1). Nevertheless, Torii teaches enhancements in ΔYI values of an order of magnitude owing to particular phosphorus and epoxy compounds that are used within Examples 1 and 3 (Table 1; ¶ 155). In contrast, comparative example 1 of the present application, which exhibits a ΔYI value of 5.7, uses phosphorus compound that is described as being inferior to what is preferred by Torii and does not use epoxy compound. In view of this, the evidence of record indicates the compositions of Torii would necessarily exhibit the ΔYI values claimed in the absence of evidence to the contrary. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii (US 2020/0010670 A1) as evidenced by Bahadur (Principles of Polymer Science).
The discussion regarding Torii within ¶ 13-16 is incorporated herein by reference. 
Regarding Claim 4, Torii teaches the polyalkylene glycol polymers have weight average molecular weights spanning 200-10,000 (¶ 68). Though not described in terms of number average molecular weight, Bahadur teaches it is known condensation polymers typically yield polydispersities (Mw/Mn) of roughly 2-3 (Table 3h). Accordingly, the molecular weight ranges expressly taught by Torii are seen to intrinsically overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Torii Torii. See MPEP 2123.
Claims 1, 3-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii ‘258 (WO 2018/190258 A1) as evidenced by NOF Corporation (Catalog). As the cited WO publication is in a non-English language, a machine-translated version of the application and a written translation of ¶ 38 will be cited to.
Torii ‘258 has an effective filing date of 4/13/2017, corresponding with Japanese application JP2017-080086. Therefore, Torii ‘258 is prior art under 35 USC 102(a)(2). The Examiner has reviewed a machine translation of JP2017-080086 (attached) and finds written support for the subject matter described. See MPEP 2154.01(b). 
Regarding Claims 1, 3, and 5-9, Torii ‘258 teaches polycarbonate resin compositions (Abstract) for creating molded optical articles (¶ 57) and describes embodiments in Examples 3 and 4 comprising 100 pbw polycarbonate, 0.05 pbw of phosphorus-containing stabilizer and either 0.2 pbw of 40:60 (2-methyl)ethylene glycol:tetramethylene glycol copolymer (see “DCB-2000”) or 0.2 pbw of a ethylene glycol:tetramethylene glycol copolymer (see “DC-1100”) (¶ 68-76; Table 2). As evidenced by NOF Corporation, the DCB-2000 polyether is 60:40 wt/wt butylene glycol:propylene glycol and the DC-1100 polyether is 50:50 wt/wt butylene glycol:ethylene glycol (Page 59; see “THF (wt%)” column). Given the known molecular weights of butylene glycol, propylene glycol, and ethylene glycol residues (72.11, 58.08, and 44.05 g/mol respectively), the molar ratios of DCB-2000 and DC1100 is roughly 55:45 mol/mol butylene glycol:propylene glycol and 38:62 mol/mol butylene 
However, Torii ‘258 teaches with respect to the polyalkylene glycol that preferably one or more kinds selected from polyoxyethylene glycol-polyoxytetramethylene glycol and polyoxypropylene glycol-polyoxytetramethylene glycol can be used (¶ 38; emphasis added). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize combinations of Torii ‘258’s (2-methyl)ethylene glycol:tetramethylene glycol copolymer and ethylene glycol:tetramethylene glycol copolymer, thereby predictably affording workable molding compositions suitable for creating optical molded articles (Abstract; ¶ 38, 57). Using such combinations is seen to imply molar ratios that overlap what is claimed since using combinations of copolymers would result in 38-55 mol% tetramethylene glycol, less than 62 mol% ethylene glycol, and less than 45 mol% (2-methyl)ethylene glycol.
Regarding Claim 4, Torii ‘258 teaches number average weights spanning 1,000-5,000 (¶ 37), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Torii ‘258 suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Torii ‘258. See MPEP 2123.
Regarding Claim 11, Torii ‘258.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii ‘258 (WO 2018/190258 A1) in view of Torii (US 2020/0010670 A1) as evidenced by NOF Corporation (Catalog). As the cited WO publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Torii ‘258 within ¶ 21-25 is incorporated herein by reference.
Torii has an effective filing date of 2/1/2017, corresponding with Japanese application 2017-016647. Therefore, Torii is prior art under 35 USC 102(a)(2). The Examiner has reviewed a machine translation of JP2017-016647 (attached) and finds written support for the subject matter described. See MPEP 2154.01(b). 
Regarding Claim 10, Torii ‘258 differs from the subject matter claimed in that ΔYI values after being held at 95 degrees C for 700 hours is not described. Torii ‘258 teaches epoxy compounds can be used for the purpose of improving the long-term stability of optical properties (¶ 53-54). Although not describing a particular enhancement in ΔYI, Torii is also directed toward polycarbonate compositions with polyether compounds (Abstract) and indicates such epoxy compunds are known to give large decreases in observed ΔYI (¶ 155). See for instance Example 3 compared to Comparative Example 6, where a 72% decrease in ΔYI is reported. It would have been obvious to one of ordinary skill in the art to incorporate epoxy compounds into the compositions of Torii ‘258 in order to achieve desirable long-term thermal characteristics, such as a ΔYI less than 6.8 after being held at 95 degrees C/700 hours.
Allowable Subject Matter
Claim 1 would be allowable if amended to require polyalkylene glycol (B) to be a terpolymer with tetramethylene glycol units, (2-methyl)ethylene glycol units, and ethylene glycol units. The following language is suggested (see ¶ 65 of the specification).
 Claim 1. A polycarbonate resin composition, comprising: 
100 parts by mass of a polycarbonate resin (A), 
0.1 to 4 parts by mass of a polyalkylene glycol (B), and 
0.005 to 0.5 parts by mass of a phosphorus-comprising stabilizer (C), 
wherein the polyalkylene glycol (B) comprises 52.7 to 80 mol% of a tetramethylene glycol unit (b1), 5 to 45 mol% of a (2-methyl)ethylene glycol unit (b2), and 5 to 50 mol% of an ethylene glycol unit (b3), and 
wherein the polyalkylene glycol (B) is characterized by being contained as a copolymer having the tetramethylene glycol units (b1), the (2-methyl)ethylene glycol units (b2), and the ethylene glycol units (b3)


Specifically, the Torii and Torii ‘258 references only describe mixtures of polyoxyethylene glycol-polyoxytetramethylene glycol and polyoxypropylene glycol-polyoxytetramethylene glycol copolymers. Copolymers having tetramethylene glycol units, (2-methyl)ethylene glycol units, and ethylene glycol units (b3) are not described. Although the generic structures taught by the references encompass such structures, the fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness. MPEP 2144.08. Here, the references provide insufficient motivation to arrive at the particular terpolymers with the specified molar ratios of monomers. 
Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered but they are only partially persuasive. 
The rejections pertaining to Chun are withdrawn in view of Applicant’s amendment.
The Examiner has considered Applicant’s arguments with respect to the generic structure of polyethers taught by Torii and Takimoto and finds them persuasive. Therefore, the rejection pertaining to Takimoto and the rationale within the Torii rejection have been withdrawn. 
Applicant generally argues using combintions of Torii’s polymers would not result in the monomer residue concentration ranges of the claims. Applicant generally questions how such ranges can be calculated based on Torii’s disclosure. This is not found persuasive. Torii unambiguously states combinations of polyoxyethylene glycol-polyoxytetramethylene glycol and polyoxypropylene glycol-polytetramethylene glycol Torii suggest a polyoxyethylene glycol-polyoxytetramethylene glycol polymer with a 50:50 monomer ratio and a polyoxypropylene glycol-polytetramethylene glycol with a 40:60 monomer ratio. Using combinations of these two polymers would clearly result in a polyether mixture with 50-60% tetramethylene glycol, less than 50% ethylene glycol, and less than 40% propylene glycol. Such ranges are not speculation, but rather a natural consequence of mixing the two polymers. 
Applicant generally alleges the claimed tetramethylene glycol content is critical with respect to ΔY values and time of release characteristics. This is not found persuasive for reasons set forth below. 
At the onset, the probative value of the data presented is called into question. The polyethers B1 and B2 used are described to be “Polycerin DC-1800E” and “Polycerin DCB-2000” respectively, which are described to be 45.1/54.9 mol/mol butylene glycol/ethylene glycol and 61.7/38.3 mol/mol butylene glycol/propylene glycol respectively at Table 1. As set forth by NOF Corporation (Catalog), “Polycerin DC-1800E” and “Polycerin DCB-2000” appear to be 50/50 wt/wt butylene glycol/ethylene glycol and 60/40 wt/wt butylene glycol/propylene glycol (Page 59) respectively. Given the known molecular weights of residues of butylene glycol (72.11 g/mol), propylene glycol (58.08 g/mol), and ethylene glycol (44.05 g/mol), the apparent calculated molar ratios would be 37.9/62.1 mol/mol butylene glycol/ethylene glycol and 54.7/45.3 mol/mol butylene glycol/propylene glycol respectively. It is unclear how the molar values of b1, b2, and b3 within Table 2 of the present application were derived. This is of significance since the apparent calculated quantity of butylene glycol for Example 3 would appear to NOF Corporation, which is outside of the range Applicant alleges to be critical.
Setting aside this issue, the claims at issue are not commensurate in scope with the evidence offered in support of Applicant’s allegation of unexpected results. Data is only presented for mixtures of butylene glycol/ethylene glycol and butylene glycol/propylene glycol copolymers or butylene glycol/ethylene glycol/propylene glycol terpolymer, but the claims are open to any polyether mixture generically so long as ethylene oxide or propylene oxide is copolymerized with butylene glycol. For instance, the claims are perceivably open to mixures of polypropylene glycol homopolymer and butylene glycol/ethylene glycol copolymer. Moreover, polyether mixtures with large quantities of polybutylene glycol homopolymer and minute quantites of butylene glycol/ethylene glycol and butylene glycol/propylene glycol copolymers are within the scope of the claim. The evidence of record fails to establish the result Applicant alleges to be unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764